GRAVES, Justice,
dissenting.
Respectfully, I dissent.
Appellant argues that the letter from the “concerned inmate,” Paul Childers, was inadmissible hearsay. During Smith’s testimony, he admitted that Detective Ball read him portions of the letter during the interview. Smith stated he didn’t know whether he told Detective Ball that he might have told Child-ers what Appellant told him. When Detective Ball was recalled, he stated that the letter was the basis for his interview with Smith. Detective Ball testified that during the interview, Smith stated that the information contained in the letter was accurate. This line of questioning served two purposes. First, it provided an explanation as to why Smith had been questioned about Appellant. Second, it further impeached Smith’s testimony. The information was properly received into evidence.
Further, Appellant argues that the kidnapping instruction violated double jeopardy principles because it allowed the jury to find him guilty if he restrained Larsen with the intent to “accomplish or advance the commission of attempted rape ... or to inflict bodily injury upon her or to terrorize her.” I do not necessarily condone the Commonwealth’s strategy of introducing evidence of a crime for which Appellant was previously acquitted. The instruction clearly should not have included the reference to attempted rape as the felony committed during the kidnapping. However, because the instruction also included the other two circumstances set forth in KRS 509.040(l)(c), any error was harmless. RCr 9.24.
WINTERSHEIMER, J., joins in this dissent.